In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-18-00420-CR
            No. 02-18-00421-CR
            No. 02-18-00422-CR
       ___________________________

    LAMON JOSHUA BATER, Appellant

                      V.

           THE STATE OF TEXAS


     On Appeal from the 432nd District Court
             Tarrant County, Texas
Trial Court Nos. 1469469D, 1475883D, 1475881D


      Before Meier, Gabriel, and Kerr, JJ.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Lamon Joshua Bater filed a pro se notice of appeal “from the denial

of his objections to his conditions of probation,” which the “trial court has

ordered . . . to continue unchanged without a written order.” On September 26, 2018,

we notified Bater of our concern that we lack jurisdiction over this appeal because the

trial court had not signed a written order denying his requested relief, see State v.

Wachtendforf, 475 S.W.3d 895, 904 (Tex. Crim. App. 2015), and because we have no

jurisdiction to review an order denying a motion to modify the conditions of deferred

adjudication community supervision, see Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim.

App. 1977); Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006).           Bater

responded to our notice, but instead of explaining why we have jurisdiction, he argued

that we should issue a writ of mandamus against the trial court—but no mandamus

petition is before us—or that we should “enter a judgment finding that [he] is not

subject to sex offender counseling”—but that would effectively adjudicate the very

issue that he raises on appeal.1 We dismiss this appeal for want of jurisdiction.2 See

Tex. R. App. P. 43.2(f), 44.3.

                                                      Per Curiam

      1
       Bater also asked us to accept the case “as habeas review,” but he must first file
an application for writ of habeas corpus in the trial court. See Tex. Code Crim. Proc.
Ann. art. 11.072, § 2(a) (West 2015).
      2
        Because we dismiss this appeal for want of jurisdiction, we take no action on
Bater’s motion for stay and motion for bail pending appeal.


                                           2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 15, 2018




                               3